Oo wm nN DB Wn FP W NY

NO po WN NH NY ND NY NY NN YH YK FP HY YF FP KF SE ES
Oo ~YDA NA BP WO VNB KH OD OBO WnANI HD A KR WN FY O&O

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

WILLIE LOUIS WATKINS, Case No.: 3:18-cv-02194-AJB-RBM
Petitioner,
REPORT AND RECOMMENDATION
V. OF UNITED STATES MAGISTRATE
JUDGE RE: GRANTING
R. E. BINSELE, Warden, RESPONDENT’S MOTION TO

Respondent.| DISMISS

 

 

 

I. INTRODUCTION

Petitioner WILLIE LOUIS WATKINS (“Petitioner”), a California prisoner
proceeding in pro per and in forma pauperis, has filed a Petition for a Writ of Habeas
Corpus pursuant to 28 U.S.C. § 2254. (Doc. 1, at 1.) He seeks relief from his February
2008 conviction in San Diego County Superior Court Case number SCD202281, on the
grounds that: (1) his sentence was unauthorized; (2) he is actually innocent; (3) restitution
is improper; (4) he was improperly sentenced; (5) his trial counsel was ineffective; (6) an
evidentiary hearing is warranted; and (7) he has made a prima facie showing entitling him
to relief. (Doc. 1, at 12-18.) Respondent R. E. Binkele (“Respondent”) has filed a Motion
to Dismiss on the grounds that the Petition is barred by the statute of limitations and
Petitioner’s claims are procedurally defaulted. (See Doc. 9.) Petitioner opposes

Respondent’s motion and argues that he is entitled to equitable tolling and a review of his

1
3:18-cy-02194-AJB-RBM

 
0 ma NY HD HA FP WY NO

No NN NO NH NY WN NN NO KH YK KP YP FP YE KE PS
BSN RRR ORF SF CH RADA AKRwBNHeHE OS

 

 

actual innocence claim. (Doc. 11, at 1-2.)

The matter was referred to the undersigned judge for Report and Recommendation
pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 72.1(c)(1)(d). After a thorough
review of the pleadings, moving and opposition papers, and supporting documents, this
Court respectfully recommends that the Motion be GRANTED, and that the Petition be
DISMISSED WITH PREJUDICE as untimely.

Il. FACTS AND PROCEDURAL HISTORY

Petitioner is in the custody of Respondent pursuant to a judgment from a San Diego
County Superior Court, where on February 19, 2008, a jury convicted him and two co-
defendants of forcible rape in concert (Cal. Penal Code §§ 261(a)(2), 264.1; counts 1, 4);
forcible rape (Cal. Penal Code § 261(a)(2); counts 2-3, 5-6); forcible oral copulation in
concert (Cal. Penal Code § 288a(d); counts 7, 10); forcible oral copulation (Cal. Penal Code
§ 288a(c)(2); counts 8-9, 11-14); sodomy in concert (Cal. Penal Code § 286(d); count 15);
rape with a foreign object (Cal. Penal Code § 289(a)(1); count 16); attempted rape (Cal.
Penal Code §§ 261(a)(2), 664; counts 17-18); first-degree robbery (Cal. Penal Code §§
211, 212.5(a); counts 19-22); and false imprisonment by violence, menace, or deceit (Cal.
Penal Code §§ 236, 237(a) counts 25-26). (See Doc. 10-1). The jury also found that counts
one through sixteen were committed during the commission of a first-degree burglary with
the intent to steal; that they involved multiple victims; and, that one of the perpetrators
personally used a firearm. (See Cal. Penal Code §§ 667.61(a)-(c), (e)). (Doc. 10-1, at 4.)
On May 2, 2008, Petitioner was sentenced to a total of 315 years, four months to life in
state prison. (See Doc. 10-1.)

On February 1, 2009, Petitioner appealed his sentence, arguing that the sentencing
minute order contained an unlawful sentence as to the first-degree robbery counts, and that
the trial court deprived Petitioner of his right to a jury trial and acted in excess of its
jurisdiction by sentencing Petitioner to consecutive sentences. (See Doc. 10-2.) After
briefing by the People of the State of California (see Doc. 10-3), Petitioner submitted a

reply brief wherein he claimed that the prosecutor’s misconduct during closing argument

2
3:18-cv-02194-AJB-RBM

 
Oo fem HN DB WA BSB WO NO

BO WN wp bP WH WN WN N NO KH Re Be Re ee Ee Ee
CO ND ODO NH BP W NYO KH CO OBO Bn DBD A BP W NY FF CO

 

 

deprived him of due process and his right to a fair trial, and that the trial court’s decision
to instruct the jury on flight was unsupported by substantial evidence; he also joined in the
reply arguments of his co-appellants (see Doc. 10-4)!. On March 16, 2010, the California
Court of Appeal affirmed the judgment in its entirety as to Petitioner. (See Doc. 10-5.)

On April 20, 2010, Petitioner filed a petition for review in the California Supreme
Court, again arguing that prosecutorial misconduct deprived Petitioner of his rights to due
process and a fair trial and the trial court erroneously instructed the jury on flight, and
joined in his co-appellant’s review arguments. (See Doc. 10-6.) On July 14, 2010, the
petition was denied. (Doc 1, at 2; Doc. 9-1, at 2; Doc. 10-7; Doc. 10-9, at 2.)

On April 2, 2015, Petitioner filed a habeas petition in the state superior court, seeking
to reduce or vacate the restitution imposed on him because the trial court failed to account
for his inability to pay while incarcerated. (See Doc. 10-8.) On May 7, 2015, the petition
was denied with stated reasons.

On December 12, 2017, Petitioner filed another habeas petition in the state superior
court, raising claims identical to those raised in the Petition before this Court. (See Doc.
10-10.) It appears that Petitioner photocopied several pages from that petition and
submitted the photocopies as part of the instant Petition. Petitioner claimed that his
sentence was unauthorized, he is actually innocent, restitution is improper, he was
improperly sentenced, his trial counsel was ineffective, an evidentiary hearing was
warranted, and he made a prima facie showing which entitled him to relief. (See Doc. 10-
10.) On February 1, 2018, the petition was denied with stated reasons. (See Doc. 10-11.)
Specifically, the state court found that: the first ground was meritless; habeas was an
improper vehicle for the relief sought by the second ground; the sentencing court properly

imposed restitution; Petitioner was properly sentenced under the sentencing law in effect

 

! Petitioner’s co-defendants, Antonio Washington and Donald Duante Smith, appealed on the grounds
that the trial court erred in admitting Washington’s pretrial statements to police, admitting evidence of
Washington’s prior bad acts, giving the jury a flight instruction, and imposing a sentence that constituted
cruel and unusual punishment.

3:18-cv-02194-AJB-RBM

 
0 ON DWN Wn FP WW YN

pO po NH NH NY VN NY NY N YH YH KF PF RFF Ee eS
Co ON ON A BR WH NO KH OO mA NAN DH BP WY NHN KS O&O

 

 

at the time of the offense; and Petitioner failed to state a prima facie claim of ineffective
assistance of counsel. (/d.)

On February 26, 2018, Petitioner filed a habeas petition in the state appellate court
raising the same claims. (See Doc. 10-12.) On March 7, 2018, the California Court of
Appeals denied the petition, reasoning that: a habeas petition was the improper remedy to
raise errors that could have been, but were not raised on a timely appeal (See In re Dixon,
41 Cal.2d 756, 759 (1953)); Petitioner failed to carry his burden to state a prima facie case
for habeas relief; and most importantly, that the “petition, presented over a decade after
[Petitioner’s] conviction with no explanation for the delay, is barred as untimely. Un re
Reno (2012) 55 Cal.4" 428, 459-460.)” (Doc 10-13, at 1-2.)

On April 16, 2018, Petitioner filed a habeas petition in the California Supreme Court,
wherein he raised the same claims as in the instant petition. (See Doc. 10-14.) On August
15, 2018, the California Supreme Court denied the petition as untimely pursuant to Jn re
Robbins, 18 Cal.4" 770, 780 (1998).

On September 16, 2018, Petitioner filed the instant Petition. (Doc. 1, at 107.)

III. DISCUSSION |

A. Statute of Limitations

Any habeas petition filed in federal court after April 24, 1996, is reviewed under the
provisions of the Antiterrorism and Effective Death Penalty Act (“AEDPA”) or 1996, 28
USS.C. § 2244 (2012). See Lindh v. Murphy, 521 U.S. 320, 327 (1997). AEDPA imposes
a one-year statute of limitations to file a federal habeas petition after a statutorily-specified
trigger date. 28 U.S.C. § 2244(d); see also Smith v. Mahoney, 611 F.3d 978, 993 (9" Cir.
2010). The AEDPA states in relevant part:

“(1) A 1-year period of limitation shall apply to an application for a writ of
habeas corpus by a person in custody pursuant to the judgment ofa State court.
The limitation period shall run from the latest of —

(A) the date on which the judgment became final by the conclusion of
direct review or the expiration of the time for seeking such review;

3:18-cv-02194-AJB-RBM

 
So eo ND On FP WD YP

mh LPO NY HN HN NHN KH FR RP SF KF FEF Be ee

 

 

(B) the date on which the impediment to filing an application created
by State action in violation of the Constitution or laws of the United
States is removed, if the applicant was prevented from filing by such
State action;

(C) the date on which the constitutional right asserted was initially
recognized by the Supreme Court, if the right has been newly
recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims
presented could have been discovered through the exercise of due
diligence.

28 U.S.C. § 2244(d)(1)

“The period of direct review after which a conviction becomes final includes the 90
days during which the state prisoner can seek a writ of certiorari from the United States
Supreme Court.” Zepeda v. Walker, 581 F.3d 1013, 1016 (9" Cir. 2009). It is appropriate
to dismiss a federal petition for a writ of habeas corpus with prejudice when it was not filed
within the AEPDA’s one-year statute of limitations. Jiminez v. Rice, 276 F.3d 478, 482-
83 (9" Cir. 2001). The statute of limitations is a threshold issue that courts may resolve
before the merits of individual claims. See White v. Klitzkie, 281 F.3d 920, 921-22 (9" Cir.
2002).

Petitioner was sentenced on May 2, 2008. (See Doc. 10-1.) He filed a direct appeal
in the California Court of Appeal on February 1, 2009 (see Doc. 10-2), which was denied
on March 16, 2009 (see Doc. 10-5). Petitioner then filed a Petition for Review in the
California Supreme Court on April 20, 2010 (see Doc. 10-6), which was denied on July 14,
2010 (see Doc. 1, at 2; Doc. 9-1, at 2; Doc. 10-7; Doc. 10-9, at 2).

It appears from the record that the latest date from which the statute of limitations
began to run was the conclusion of direct review of Petitioner’s conviction. 28 U.S.C.
§2244(d)(1)(A). The direct review of Petitioner’s conviction concluded on July 14, 2010,
when the California Supreme Court denied his petition for review. Adding the ninety days
within which a petition for a writ of certiorari may be filed in the United States Supreme

5
3:18-cy-02194-AJB-RBM

 
Oo moa NI HD A PW NY

wo NO NY NH NY WN WN N N YH YK KR YP KF Be FF Se
ODN DA WH BR WH HO KH CO OO AN BDH FP WN YF O&O

 

 

Court, Petitioner’s conviction became final on October 12, 2010. See Zepeda, 581 F.3d at
1016. Accordingly, absent any applicable tolling, Petitioner had until October 12, 2011,
to file his federal habeas petition. 28 U.S.C. 2244(d)(1); Patterson v. Stewart, 251 F.3d
1243, 1246 (9 Cir. 2001). Petitioner did not file his federal habeas petition until
September 16, 2018, nearly seven years after the statute of limitations expired. (See Doc.
1.) Therefore, unless Petitioner is entitled to any tolling, his Petition should be dismissed
with prejudice as untimely.
1. Statutory Tolling

The one-year statute of limitations for the filing of a federal habeas petition is
statutorily tolled while “a properly filed application for State post-conviction or other
collateral review with respect to the pertinent judgment or claim is pending....” 28 U.S.C.
§ 2244(d)(2). Additionally, the interval between the disposition of one state petition and
the filing of another may be tolled under the doctrine of “interval tolling.” Carey vy.
Scaffold, 536 U.S. 214, 223 (2002). “[T]he AEDPA statute of limitations is tolled for ‘all
of the time during which a state prisoner is attempting, through proper use of state court
procedures to exhaust state court remedies with regard to a particular post-conviction
application.’” Nino v. Galaza, 183 F.3d 1003, 1006 (9" Cir. 1999) (quoting Barnett v.
Lemaster, 167 F.3d 1321, 1323 (10 Cir. 1999)). The statute of limitations is tolled from
the time a petitioner’s first state habeas petition is filed until state collateral review is
concluded, but it is not tolled before the first state collateral challenge is filed. Thorson v.
Palmer, 479 F.3d 643, 646 (9" Cir. 2007) (citing Nino, 183 F.3d at 1006).

Here, Petitioner filed a petition for a writ of habeas corpus in the San Diego County
Superior Court on April 2, 2015, approximately three and a half years after the expiration
of the AEDPA statute of limitations. (See Doc. 10-8.) But, “in order to qualify for statutory
tolling during the time petitioner is pursuing collateral review in the state courts, the
prisoner’s state habeas petition must be constructively filed before, not after, the expiration
of AEDPA’s one-year limitations period.” Johnson v. Lewis, 310 F.Supp.2d 1121, 1125
(C.D. Cal. 2004); see also Jiminez, 276 F.3d at 842 (holding that the petitioner was not

6
3:18-cv-02194-AJB-RBM

 
Oo Oo nN DB WA FP WD HN

No wNoO NO HPO WO NHN WN NON FY FR KF FP FF FEF Fe ES
BPH RBRR BSF SF Cw KWAABABHREanvAR Ss

 

 

entitled to statutory tolling for a state habeas petition filed “well after the AEDPA statute
of limitations ended”). Therefore, Petitioner is not entitled to statutory tolling during the
pendency of his first state habeas petition.

Petitioner filed a second petition for a writ of habeas corpus in the San Diego County
Superior Court on December 12, 2017, more than eight years after the AEDPA statute of
limitations expired. (See Doc. 10-10.) But, the filing of the subsequent petition had no
tolling effect because, like the first habeas petition, it was filed after the expiration of the
statute of limitations. See Jiminez, 276 F.3d at 842; see also Ferguson v. Palmateer, 321
F.3d 820, 823 (9" Cir. 2003) (“[S]ection 2244(d) does not permit the reinitiation of the
limitations period that has ended before the state petition was filed.”) Therefore, Petitioner
is not entitled to statutory tolling during the pendency of his second state habeas petition.

2. Equitable Tolling

Respondent argues that Petitioner has not alleged any grounds which entitle him to
equitable tolling, and the record does not show that the late filing of the Petition was due
to an extraordinary circumstances beyond Petitioner’s control. (Doc. 9-1, at 6.) Petitioner
contends that he is entitled to equitable tolling because he cited previously unavailable case
authority, and no ruling on the merits of his claims based on that new authority was given.
(Doc. 11, at 1.)

A habeas petitioner may be entitled to equitable tolling of AEDPA’s one-year statute
of limitations if he can establish two elements: “(1) that he has been pursuing his rights
diligently, and (2) that some extraordinary circumstance stood in his way.” Pace v.
DiGuglielmo, 554 U.S. 408, 418 (2005); see also Espinoza-Matthews v. State of California,
432 F.3d 1021, 1026 (9" Cir. 2005). The diligence required of a petitioner is “reasonable,”
not the “maximum feasible.” Holland v. Florida, 560 U.S. 631, 653 (2010). However,
equitable tolling is “unavailable in most cases,” and only “if extraordinary circumstances

oP)

beyond a prisoner’s control make it impossible to file a petition on time.” Miranda v.

Castro, 292 F.3d 1063, 1066 (9" Cir. 2002); see also Velasquez v. Kirkland, 639 F.3d 964,
969 (9" Cir. 2011). A petitioner seeking to equitably toll the statute of limitations bears

7
3:18-cv-02194-AJB-RBM

 
Oo Oo NY DN WH FP WD NY

mM wo WN NH NY NY NN NY PY FF FF FPF ee lS
MPNR RR OREA SEGOwedVT__AakRone Ss

 

 

the burden of showing that it should apply to him. Lawrence v. Florida, 549 U.S. 327, 336
(2007). “Determining whether equitable tolling is a fact-specific inquiry.” Spitsyn v.
Moore, 345 F.3d 796, 799 (9 Cir. 2003) (internal quotations omitted). “[T]he threshold
necessary to trigger equitable tolling [under AEDPA] is very high, lest the exceptions
swallow the rule” Miranda, 292 F.3d at 1066 (alterations in original, internal quotations
omitted).

Here, Petitioner fails to carry his burden of showing diligence in pursuing his rights
or extraordinary circumstances that prevented him from timely filing his petition. Plaintiff
does not allege that he acted diligently, and the record before the Court does not support a
finding of diligence. The California Supreme Court denied Petitioner’s petition for direct
review on July 14, 2010 (see Doc. 10-9, at 2) and the AEDPA statute of limitations began
to run on October 12, 2010 (see Section III.A, supra). Petitioner filed his first state habeas
petition on April 2, 2015, nearly five years later. (See Doc. 8.) When the first petition was
denied, petitioner waited more than two years to file his second state habeas petition. (See
Doc. 9, Doc. 10). Finally, Petitioner waited nearly seven years after his petition for review
was denied before filing his federal habeas petition. (See Doc. 10-9, at 2; Doc. 1.) These
delays cannot be supported by a generalized statement that petitioner cited “previously
unavailable case authority.” (See Doc. 11, at 1.)

Petitioner also fails to demonstrate that extraordinary circumstances beyond his
control prevented him from timely filing the instant petition. The record does not show “a
complete lack of access to a legal file,” (Ramirez v. Yates, 571 F.3d 993, 997 (9 Cir.
2009)), an inadequate prison library, (see Whalem/Hunt v. Early, 233 F.3d 1146 (9" Cir.
2000) (en banc)), mental incompetency, (see Calderon v. U.S. District Court Central Dist.
Calif, (Kelly), 163 F.3d 530 (9" Cir. 1998) (abrogated on other grounds by Woodford v.
Garceau, 538 U.S. 202 (2003)), “egregious and atypical” attorney negligence, (Pliler v.
Ford, 542 U.S. 225 (2004)), erroneous legal holdings (see, e.g., Smith v. Ratelle, 323 F.3d
813 (9 Cir. 2003), or misconduct by prison officials (see Stillman v. LaMarque, 319 F.3d
1199 (9 Cir. 2003), or any other circumstance justifying the delay.

8
3:18-cv-02194-AJB-RBM

 
Oo Oo nN NWN Wn FP WW NHN

NWN NO PHO NH KN WV WN NN NO RY KR RPP Ree ee
oD NK AT BR WY NYO KF OO wWOnN DA FP WY NY YF O&O

 

 

Petitioner has failed to satisfy the high burden of demonstrating that he acted
diligently and that extraordinary circumstances prevented him from timely filing his
petition. Accordingly, Petitioner is not entitled to equitable tolling of AEDPA’s statute of
limitations.” His Petition is untimely.

B. Procedural Default

Respondent also argues that Petitioner’s claims are procedurally defaulted. (Doc. 9-
1, at 6-8.) Petitioner does not directly respond but does claim actual innocence. (Doc. 1,
at 13, 21-23; Doc. 11, 1-2.) The Court will analyze whether Plaintiffs claims are
procedurally defaulted, and address Plaintiff's actual innocence claim in section IIL.C.

“The procedural default doctrine ‘bar[s] federal habeas [review] when a state court
declines to address a prisoner’s federal claims because the prisoner has failed to meet a
state procedural requirement.’” Calderon v. United States District Court (Bean), 96 F.3d
1126, 1129 (9" Cir. 1996) (quoting Coleman v. Thompson, 501 U.S. 722, 729 (1991)). The
doctrine “‘is a specific application of the general adequate and independent state grounds
doctrine.’” Bean, 96 F.3d at 1129 (quoting Wells v. Maass, 28 F.3d 1005, 1008 (9" Cir.
1994)). Under the adequate and independent state grounds doctrine, “[a] federal habeas
court will not review a claim rejected by a state court ‘if the decision of [the state] court
rests on a state law ground that is independent of the federal question and adequate to
support the judgment.’” Walker v. Martin, 562 U.S. 307, 315 (2011) (quoting Beard v.
Kindler, 558 U.S. 53, 55 (2009)). “The state law ground may be a substantive rule
dispositive of the case, or a procedural barrier to adjudication of the claim on the merits.
See Wainwright v. Sykes, 433 U.S. 72, 84-85 (1977).

The Ninth Circuit has held that because procedural default is an affirmative defense,

in order to establish a claim is procedurally defaulted, Respondent must first “adequately

 

2 Petitioner also makes a claim of factual innocence, which if adequately shown, may overcome both a
procedural default (Schlup v. Delo, 513 U.S. 298 (1995)) and a statute of limitations bar (McQuiggin v.
Perkins, 569 U.S. 383 (2013)). For clarity and organizational purposes, the Court will analyze
Petitioner’s factual innocence in Section IIL.C, infra.

9
3:18-cy-02194-AJB-RBM

 
Oo ON DN WH BP WW NHN

wow wp VP KN NY WN HN RH KF KF RP RP FF SF EF SE
BAH RRR BKRNYS&FoCOae rianwkR ones

 

 

[plead] the existence of an independent and adequate state procedural ground ....” Bennet
v. Mueller, 322 F.3d 573, 586 (9" Cir. 2003). In order to place the defense at issue,
Petitioner must then “assert[] specific factual allegations that demonstrate the inadequacy

99

of the state procedure....” Jd. The “ultimate burden” of proving procedural default,
however, belongs to the state. Jd. If the state meets its burden under Bennet, federal review
of the claim is foreclosed unless Petitioner can “demonstrate cause for the default and
actual prejudice as a result of the alleged violation of federal law, or demonstrate that
failure to consider the claims will result in a fundamental miscarriage of justice.” Coleman
v. Thompson, 501 U.S. 722, 750 (1991).

“For a state procedural rule to be independent, the state law grounds for the decision
must not be interwoven with federal law.” Bennett v. Mueller, 322 F.3d 573, 581 (9" Cir.
2003) (internal citations omitted). “A state law ground is so interwoven if the state has
made application of the procedural bar depend on an antecedent ruling on federal law [such
as] the determination of whether federal constitutional error has been committed.” Jd
(internal citations omitted). For a state procedural rule to be adequate, “the state law
ground for the decision must be well-established and consistently applied.” Bennet, 322
F.3d at 583.

Here, the California Supreme Court’s denial of Watkins’s petition for review, filed
in the California Supreme Court on August 15, 2018, is the last reasoned state court
decision. That court denied the petition, stating: “The petition for writ of habeas corpus is
denied (See In re Robbins (1998) 18 Cal.4th 770, 789 [courts will not entertain habeas
corpus claims that are untimely].)” The Supreme Court has found that the untimeliness rule
of In re Robbins, 18 Cal.4th 770 (1998), is an independent and adequate state procedural
rule. Walker, 562 U.S. at 1128-30. Respondent has thus pled the existence of an
independent and adequate state procedural bar. Watkins has not “asserted specific factual
allegations that demonstrate the inadequacy of the state procedure ....” Bennett, 322 F.3d
at 586. His claims are therefore procedurally defaulted unless he can show “cause for the

default and actual prejudice as a result of the alleged violation of federal law, or

10
3:18-cy-02194-AJB-RBM

 
Co Aa ND A FP WD NH

BO NO KN KH NY NY HV NO FY YF KF Fe FP FP Fe PE eS
BPN RRR BOB FSF Caer AA RBH OS

 

 

demonstrate that failure to consider the claims will result in a fundamental miscarriage of
justice.” Coleman, 501 U.S. at 750.

The “cause” prong is satisfied if Watkins can demonstrate some “objective factor”
that precluded him from raising his claims in state court, such as interference by state
officials or constitutionally ineffective counsel. McClesky v. Zant, 499 U.S. 467, 493-94
(1991). Cause may exist if the petitioner invokes a rule for which there was no reasonable
basis in existing law at the time his conviction became final. Reed v. Ross, 468 U.S. 1, 14-
15 (1984) However, a habeas petitioner may not seek retroactive application of a new rule
of constitutional law to his case unless it “places certain kinds of primary, private individual
conduct beyond the power of the criminal law-making authority to proscribe... [or] if it
requires the observance of those procedures that...are implicit in the concept of ordered
liberty”. Teague v. Lane, 489 U.S. 288, 307-08 (internal quotations omitted) (1989).

Petitioner argues that he relies on previously unavailable case authority, and that no
court had rule on the merits of his claims based on that new authority. (Doc. 11, at 1.)
However, Petitioner cites no case creating “new rules” of constitutional law. See Teague,
489 U.S. at 307-08. Rather, he contends that “the offenses in the instant matter occurred
before the 2006 amendments to [California Penal Code section] 667.61.” It appears
Petitioner contends that the 2006 amendments to the California Penal Code, specifically
those governing sentencing, should have been applied to his case. (Doc. 1, at 26). But,
this “new case authority” was available at the time his conviction became final on October
12, 2010. See 28 U.S. 2244(d); Zepeda, 581 F.3d at 1016. Any changes in the law at or
near the time of Petitioner’s conviction were in existence at the time Petitioner’s conviction
was final. See McCleskey v. Zant, 499 U.S. 467. Petitioner has therefore failed to show
cause for the delay. Because Petitioner cannot show cause, the Court need not consider
whether he suffered actual prejudice. Engle v. Isaac, 456 U.S. 107, 134 n. 43, (1982)
(“Since we conclude that these respondents lacked cause for their default, we do not

consider whether they also suffered actual prejudice.”).

//1

11
3:18-cy-02194-AJB-RBM

 
0 Oo ns DAW BP W NY

wo wpO NH HN WH HN NHN NN NO YH YF KF SF KF FF Se eR
oOo aD DN WA BR WO NO KK COD OO Wn DB A HRW NY KF O&O

 

 

Finally, Petitioner has also failed to demonstrate that failure to consider the claims
will result in a fundamental miscarriage of justice. See Coleman, 501 U.S. at 750. The
Supreme Court has limited the “miscarriage of justice” exception to petitioners who can
show that “a constitutional violation has probably resulted in one who is actually innocent.”
Schlup v. Delo, 513 U.S. 298, 327 (1995). In Wood v. Hall, 130 F.3d 373, 379 (9th Cir.
1997), the Ninth Circuit held that “actual innocence” means factual innocence, not simply
legal insufficiency; a mere showing of reasonable doubt is not enough. As discussed
below, Petitioner has not presented evidence sufficient to establish he is actually innocent
of the charges of which he was convicted. Thus, Petitioner has not satisfied the
fundamental miscarriage of justice exception, and the claims are procedurally defaulted.
Schlup, 513 U.S. at 327.

C. Actual Innocence Gateway

A federal habeas petitioner may be able to overcome a procedural default and have
his claims heard on the merits if he demonstrates that he is “innocent of the charge for
which he is incarcerated.” Schlup v. Delo, 513 U.S. 298, 321 (1995). Such a claim must
be supported “with new reliable evidence—whether it be exculpatory scientific evidence,
trustworthy eyewitness accounts, or critical physical evidence—that was not presented at
trial.” Jd. If a petitioner can show that “in light of all the evidence, including the evidence
not introduced at trial, ‘it is more likely than not that no reasonable juror would have found

999

petitioner guilty beyond a reasonable doubt,’” then his procedurally defaulted claims may
pass through the Schlup gateway. Majoy v. Roe, 296 F.3d 770, 776 (9" Cir. 2002) (quoting
Schlup, 513 U.S. at 324). “This evidence must create a colorable claim of actual innocence
... as opposed to legal innocence as a result of legal error.” Gandarela v. Johnson, 286
F.3d 1080 (9 Cir. 2002). When confronted with an actual-innocence gateway claim, a
federal habeas court “should count unjustifiable delay on a habeas petitioner’s part, not as
an absolute barrier to relief, but as a factor in determining whether actual innocence has
been reliably shown.” McQuiggin, 569 U.S. at 385.

///

12
3:18-cv-02194-AJB-RBM

 
Oo Oo NHN DB Wn FP WY YN

mb NY HO WH YN NY WN N BY KF YF SF RFF Re Fe
SPA RRR ORF SéoCOCaH RD AaBABRHOHH SG

 

 

The Supreme Court has also found that a showing of actual innocence may overcome
AEDPA’s statute of limitations if the petitioner can demonstrate that the failure to consider
his claims would result in a fundamental “miscarriage of justice.” See McQuiggin v.
Perkins, 569 U.S. 383 (2013); see also Lee v. Lampert, 653 F.3d 929, 932 (9" Cir. 2011)
(en banc) (“[w]e hold that a credible claim of actual innocence constitutes an equitable
exception to AEDPA’s limitations period, and a petitioner who makes such a showing may |
pass through the Schlup gateway to have his otherwise time-barred claims heard on the
merits”).

However, “tenable actual-innocence gateway pleas are rare” (McQuiggin, 569 U.S.
at 386), and the Sch/up standard is demanding and seldom met (see House v. Bell, 547 US.
518, 538 (2006)). The gateway “should open only when a petition presents ‘evidence of
innocence so strong that a court cannot have confidence in the outcome of the trial unless
the court is also satisfied that the trial was free of nonharmless constitutional error.’”
McQuiggin, 569 U.S. at 401 (quoting Schlup, 513 U.S. at 316). This high standard “ensures
that petitioner’s case is truly ‘extraordinary,’ while still providing petitioner a meaningful
avenue by which to avoid a manifest injustice.” House, 547 U.S. at 537 (internal citations
omitted).

Here, Petitioner fails to identify any new evidence indicating that he is, in fact,
innocent. Petitioner claims he is certain that “new DNA testing will be relevant to [his]
assertion of innocence.” (Doc. 1. At 22.) Petitioner’s contention of factual innocence is
based solely on his own belief. But, Petitioner’s belief is insufficient to prove actual
innocence: rather, new objective evidence that was not previously presented is required.
See Schlup, 513 U.S. at 321. Petitioner has not shown that “it is more likely than not that
no reasonable juror would have found petitioner guilty beyond a reasonable doubt.” Jd., at
324. Accordingly, Petitioner’s claims can neither overcome the procedural default nor the
one-year statute of limitations.

[I]
///

13
3:18-cv-02194-AJB-RBM

 
Oo Oo nN NH A FBP WD NO

NM NO NY NH WN NY NO YK FF FP KF FF EF eS Re
BPN RRR BKYS&ieEwaerRAaakKR one Ss

 

 

V. CONCLUSION

The Court respectfully submits this Report and Recommendation to United States
District Judge Anthony J. Battaglia under 28 U.S.C. § 636(b)(1)(B) and Rule 72.1(c)(1)(d)
of the Local Civil Rules of the United States District Court for the Southern District of
California. For the reasons set forth above, IT IS HEREBY RECOMMENDED that the
Court issue an Order approving and adopting this Report and Recommendation in its
entirety and directing that Judgment be entered GRANTING Respondent’s Motion to
Dismiss and DISMISSING the Petition WITH PREJUDICE as untimely.

IT IS ORDERED that no later than July 11, 2019 any party to this action may file
written objections with the Court and serve a copy on all parties. The document should be
captioned “Objections to Report and Recommendation.”

IT IS FURTHER ORDERED that any reply to the objections shall be filed with
the Court and served on all parties no later than August 11, 2019. The parties are advised
that failure to file objections within the specified time may waive the right to raise those
objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9"
Cir. 1998); Martinez v. YIst, 951 F.2d 1153, 1156 (9™ Cir. 1991).

DATE: June 10, 2019

_ PtbZirudUeiterpu)

GOK RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

14
3:18-cv-02194-AJB-RBM

 
